Citation Nr: 0217457	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  00-08 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for hypertension.

(The issues of entitlement to service connection for 
diabetes mellitus and the underlying claim of service 
connection for hypertension will be the subjects of a later 
decision by the Board of Veterans' Appeals (Board).)  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from August 15, 1952 to July 
23, 1954, and from May 11, 1956 to September 30, 1957. 

This matter comes before the Board on appeal from November 
1999 and July 2000 rating decisions.  In the November 1999 
rating decision the RO denied service connection of diabetes 
mellitus and residuals of a back injury.  In the July 2000 
rating decision the RO denied an application to reopen a 
previously denied claim for service connection of 
hypertension.  

Given that the Board is granting the veteran's application 
to reopen the claim of service connection for hypertension, 
additional development of the evidence will be conducted 
pursuant to 38 C.F.R. § 19.9(a)(2)(2002).  Additional 
development will also be conducted with respect to the issue 
of entitlement to service connection for diabetes mellitus.  
When the development is complete the Board will provide 
notice as required by Rule of Practice 903.  38 C.F.R. 
§ 20.903 (2002).  After providing that notice and reviewing 
any responses submitted by the veteran, the Board will 
prepare a separate decision addressing each of these claims.


FINDINGS OF FACT

1.  The veteran does not have a back disorder that is 
attributable to his military service.

2.  By a January 1978 decision, the Board denied service 
connection for hypertension.  

3.  Evidence received since the January 1978 Board decision 
is new, and is so significant that it must be considered to 
fairly decide the merits of the veteran's claim of service 
connection for hypertension.  


CONCLUSIONS OF LAW

1.  The veteran does not have a back disorder that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).

2.  New and material evidence has been submitted sufficient 
to reopen a previously denied claim of service connection 
for hypertension.  38 U.S.C.A. §§ 1110, 1131, 5108, 7104 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.156(a), 20.1100 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim to Reopen

In a decision dated in January 1978, the Board denied the 
veteran's claim of service connection for hypertension on 
the bases that the evidence did not show treatment for, or 
diagnosis of, hypertension during service, nor manifestation 
within one year after service.  Consequently, the Board can 
now consider the merits of the present claim of service 
connection for hypertension only if "new and material 
evidence" has been submitted since the time of the prior 
final adjudication.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.156 (2002).  In other words, the 
Board's jurisdiction to reach the underlying claim and 
adjudicate it de novo depends upon whether new and material 
evidence has been received.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end.  Id.  Further analysis beyond that question is neither 
required nor permitted.  Id. at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996). 

In September 1998, the United States Court of Appeals for 
the Federal Circuit issued an opinion which overturned the 
test for materiality previously established in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called 
"change in outcome" test).  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The Federal Circuit in Hodge mandated 
that materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  Under 
§ 3.156(a), evidence is considered "new" if it was not of 
record at the time of the last final disallowance of the 
claim and not merely cumulative or redundant of other 
evidence that was then of record.  See also Struck v. Brown, 
9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 Vet. App. 
97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
"Material" evidence is evidence which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a) (2002); Hodge v. West, 
supra.  (The provisions of 38 C.F.R. § 3.156 were recently 
changed, but only for claims filed on or after August 29, 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (codified at 
38 C.F.R. § 3.156 (2002)).  The veteran's claim was filed 
much earlier; consequently, the version of § 3.156 in effect 
before August 29, 2001 applies.)  In determining whether 
evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

While de novo adjudication of a claim involving essentially 
the same facts as a previously and finally denied claim is 
permissible where an intervening change in law or regulation 
has created a new basis of entitlement to a benefit, see 
Spencer v. Brown, 4 Vet. App. 283, 289 (1993), aff'd, 17 
F.3d 368 (Fed. Cir. 1994), inasmuch as the newly enacted 
Veterans Claims Assistance Act of 2000 (VCAA) does not 
create a new basis of entitlement, de novo adjudication is 
not warranted absent the presentation of new and material 
evidence.  See also Boggs v. West, 11 Vet. App. 334, 342 
(1998) (new and material evidence was required to reopen a 
claim for residuals of LSD treatment at a VA hospital, 
notwithstanding the subsequent invalidation of the 
regulation requiring some fault on part of VA, where the 
previous denials were not because of the absence of fault 
but because the veteran had not shown any pertinent 
disability).

At the time of the January 1978 Board decision, the evidence 
of record included service medical records reflecting blood 
pressure readings at entrance and separation from both 
periods of service.  The Report of Medical Examination dated 
in August 1952, and completed for the purpose of service 
entry, reports a systolic pressure of 140 and a diastolic 
pressure of 88.  The report of the July 1954 separation 
examination shows a systolic pressure of 120 and a diastolic 
pressure of 80.  The May 1956 entrance examination shows a 
systolic pressure of 150 and diastolic pressure of 90.  
Finally, the Report of Medical Examination dated in 
September 1957 completed for purposes of separation, notes a 
systolic pressure of 136 and a diastolic pressure of 84.

In addition to the service medical records, the evidence of 
record in 1978 included a medical certificate from J.R., 
D.O., reporting a history of the veteran having been 
hypertensive in service and hospitalized in a VA Hospital in 
1970 for hypertension and diabetes mellitus.  A medical note 
signed by D.M., D.O., and dated in March 1977 relates that 
the examiner treated the veteran in 1957 and 1958.  In 
addition, the veteran's statement in a substantive appeal 
dated in March 1977 indicates that D.M., D.O. had diagnosed 
the veteran as having hypertension in November 1957.  

After the Board's 1978 decision, evidence was added to the 
claims file, including two letters from a care provider, 
K.W., M.D..  These were dated in January and April 2000, and 
included the opinion that a blood pressure reading above 130 
for systolic and 85 for diastolic indicates hypertension if 
the patient also has diabetes mellitus.  Since service 
medical records reflect the veteran's blood pressure 
readings in 1956 and 1957 were above that level, that 
examiner concluded that the veteran would have been 
correctly diagnosed as having had hypertension at that time.  

In addition to the two letters discussed above, a transcript 
of a November 2000 hearing before a decision review officer 
was added to the file.  At that hearing, the veteran 
testified that during his military service he experienced 
dizziness, fainting spells, and headaches around his eyes 
and up through his temples.  He indicated these symptoms 
were related to hypertension.  

The Board finds that the evidence associated with the claims 
file since the Board's prior denial is "new" in the sense 
that it presents facts not shown when the Board previously 
denied the veteran's claim.  In particular, there is now 
medical evidence to the effect that the blood pressure 
readings taken during service constituted hypertension.  
Furthermore, there is now lay testimony that the veteran 
experienced symptoms of hypertension during service.  
38 C.F.R. § 3.156(a).  The Board also finds that the 
evidence is "material" in that it bears directly and 
substantially on a specific matter under consideration.  Id.  
In this regard, the Board's 1978 decision turned upon the 
absence of evidence of hypertension during, or within the 
presumptive period after service.  The newly added evidence 
suggests the existence of hypertension during that time.  
Finally, the Board views the newly added evidence to be so 
significant that it must be considered to fairly decide the 
merits of the veteran's claim of service connection for 
hypertension.  The claim must be reopened.

II.  Back Disability

In his substantive appeal of April 2000, the veteran 
contends that his back problems are the result of a back 
injury sustained when he slipped and fell on ice during his 
second period of military service. 

The law provides that service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if preexisting 
service, was aggravated by it.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  When disease is shown as chronic in 
service, or within a presumptive period so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date are service 
connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).

Service medical records reveal treatment consisting of heat 
and liniment for the left back on December 28, 1953.  
Treatment records report that the veteran was treated for an 
eye injury sustained while playing basketball the following 
day.  In May 1954 the veteran was again treated with hot 
soaks and liniment for a back sprain.  The August 1952 and 
May 1956 entry examinations are unremarkable for back 
problems.  The July 1954 and September 1957 separation 
examinations are likewise unremarkable for back problems.  

A Certificate of Attending Physician, signed by S.C., M.D., 
and dated in January 1976 reports a history of back injury 
at work in May 1975 resulting from lifting a dock plate.  
The medical statement presented a diagnosis of low back 
strain and lumbosacral instability with possible herniated 
disc at L5-S1.  The examiner related that in September 1975, 
surgery was performed to remove the disc at L5-S1 and 
perform a McBride type fusion, facet fusion at L5-S1.  A 
report of a VA examination provided in March 1976 reflects a 
history of injury from lifting a ramp plate out of a truck 
at the veteran's place of employment in May 1975.  The 
veteran reported that since that time he has been under 
constant care of a physician and is unable to return to 
work.  A second Certificate of Attending Physician from 
S.C., M.D., dated in May 1976 notes similar information with 
the addition of a diagnosis of pseudoarthrosis (L5-S1) and 
surgery consisting of exploration for refusion of L5-S1.  

A Request for Employment Information in Connection with 
Claim for Disability Benefits (VA Form 21-4192), dated in 
May 1976, and signed by the Manager of Employment and 
Benefits at the veteran's place of employment, confirms that 
the veteran had been off work with an occupational back 
injury since August 1975.  

Private treatment records reflect that the veteran was 
treated for complaints of neck pain beginning in January 
1992.  The records reflect a history of lumbar pain, spinal 
stenosis, and three earlier spinal surgical procedures in 
1975, 1978, and 1990.  The veteran reported no improvement 
in symptoms due to these surgeries.  At the time of this 
treatment, the veteran was assessed with cervical 
radiculopathy. 

A medical report from CNS Associates of Texas, dated in 
September 1993, shows complaints of low back pain and a 
history of injury in April of 1975 while working and lifting 
a ramp out of the back of a truck.  This resulted in 
experiencing immediate pain.  This report states a history 
of treatment by S.C., M.D. and no back problems before this.  
A surgical history of diskectomy and fusion in 1975, 1976 
and 1989 is reported.  The examiner, G.W., M.D., had a 
diagnostic impression of probable fibrous union without 
motion at the L4-L5 level status-post spine fusion, 
bilateral hamstring contractures, postural low back pain, 
and aerobic deconditioning.  This examiner's treatment 
records reflect the veteran was treated with physical 
therapy in 1996 with good progress.  Severe low back pain 
returned in January 1997.  A disc disruption and herniation 
at L3-L4 was assessed.  It was noted that this was not 
clearly associated with the veteran's symptomatology.  In 
April 1999, a laminectomy was performed for spinal stenosis 
at L3-L4.  VA treatment records indicate an assessment of 
failed lower back surgery syndrome with bilateral L3-L4 
radiculopathy found in November 2000.

By letter dated in April 2000 G.W., M.D. reports treating 
the veteran's back problems since 1993.  Prior to that time, 
the veteran was treated by S.C., M.D., now deceased.  G.W., 
M.D., opines that the veteran's degenerative problems in the 
lumbar spine are as likely as not the result of the 
veteran's injury while in the military in the 1950s.  In a 
medical note dated in December 2000, this examiner again 
renders an opinion that the veteran's injuries in 1953 and 
1954 clearly were the precipitating cause and likely onset 
of his lumbar degenerative findings for which he had been 
treated surgically by means of bilateral foraminotomies at 
L3-L4 and for which he continues to be treated.  

The report of a VA examination conducted in October 2001 
reflected that the examiner reviewed the claims file.  The 
report showed a history of five operations, the last 
performed in 1999.  The examination revealed a well-healed 
midline scar that had actually multiple incisions in it.  
There was little pain on percussion over this area.  The 
lumbar spine has almost no motion.  The veteran walked with 
the assistance of a walking stick and had difficulty 
reaching his feet.  The examiner concluded that there was no 
connection between the back surgery and the falling that was 
to have occurred in service some 18 years earlier.  The 
examiner highlighted that there was no surgery until an 
industrial accident in 1975. 

The Board finds that the veteran's back disorder is not the 
result of injury or disease incurred in, or aggravated by, 
military service.  The Board observes that the 
characterization of the back disorders for which the veteran 
was treated during service do not reflect the existence of a 
chronic or persistent back problem.  Rather, the records 
reveal complaints of back problems for which heat and 
liniment were prescribed.  The records do not reflect 
follow-up treatment or persistent symptoms. In fact, the 
veteran was apparently able to play basketball a day after 
treatment for back problems in 1953.  As for the second 
period of service, treatment for back problems is not noted 
in the service medical records and the separation 
examination is unremarkable for back problems.  Moreover, 
there is no evidence showing any treatment for back problems 
prior to 1975.  The Board acknowledges that the evidence 
includes a medical opinion relating the present back 
problems to injuries sustained during service.  However, 
considering the thoroughness of the VA examination in 
October 2001, which included a review of the entire claims 
file, the Board is persuaded by the VA examiner's opinion to 
the contrary.  On this point, the Board finds significant 
that the VA examiner also considered the evidence of the 
veteran's back injury at his place of employment in 1975-
evidence not noted in statements by G.W., M.D.  The Board 
finds the October 2001 examination convincing, and because 
of its completeness compared with other information of 
record, gives it greater weight than the opinions expressed 
by G.W., M.D. in his letters.  Accordingly, the Board finds 
that the veteran's back disorder is not attributable to his 
military service.  The preponderance of the evidence is 
against his claim of service connection.


III.  Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claim, the Board has 
considered the applicability of the VCAA, Pub. L. No. 106-
475, 114 Stat. 2096 (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002)), which became effective during the pendency of this 
appeal.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA-November 
9, 2000-or filed before the date of enactment and not yet 
final as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002); cf. Dyment v. 
Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding that only 
section 4 of the VCAA, amending 38 U.S.C. § 5107, was 
intended to have retroactive effect).

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations likewise apply to any claim for 
benefits received by VA on or after November 9, 2000, as 
well as to any claim filed before that date but not decided 
by VA as of that date, with the exception of the amendments 
to 38 C.F.R. § 3.156(a) relating to the definition of new 
and material evidence and to 38 C.F.R. § 3.159 pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A discussion of 
the pertinent VCAA and regulatory provisions follows.  

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants"). 

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to complete 
an application for benefits.  In this case, the veteran's 
applications are complete.  There is no outstanding 
information such as proof of service, type of benefit 
sought, or status of the veteran, needed to complete the 
application.  Where a substantially complete application is 
filed, VA is required to notify the claimant of the evidence 
needed to substantiate the claim for benefits.  VA must 
notify a claimant of which portion of the information and 
evidence, if any, is to be provided by the claimant and 
which portion, if any, will be obtained by the Secretary on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In this instance, the RO notified 
the veteran of the duty-to-assist obligations under the 
VCAA, what evidence was needed to substantiate the claims, 
what information and evidence the veteran needed to provide, 
and what evidence VA would provide.  This was accomplished 
by a letter to the veteran dated in October 2001.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and 
newly promulgated 38 C.F.R. § 3.159(b).

The Board also finds that the requirements under VCAA's 
duty-to-assist provision under 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a) (West Supp. 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  In this case, there is no outstanding evidence to 
be obtained as to the claim to reopen and the claim of 
service connection for a back disorder, either by VA or the 
veteran.  The veteran was invited to provide VA with 
information as to any additional health care providers in 
the October 2001 letter.  The veteran related only that 
there were treatment records from VAMC Dallas from 1999 to 
present.  These records were obtained and added to the file.  
The Board is persuaded that there is no reasonable 
possibility that further development would unearth any 
additional relevant evidence as to the back disorder.  As to 
the application to reopen, given that the Board is granting 
the relief requested, further development of that claim 
would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided). 


ORDER

The claim of entitlement to service connection for 
hypertension is reopened.  To this extent, the benefit 
sought on appeal is granted.

The claim of entitlement to service connection for back 
disability is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

